Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 February 1809
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear wife.
Washington 8. February 1809.

I thank you for your letter, and Kitty for her watch paper— I had like to have had no watch-case to put it in—For at Baltimore I lost my watch for several hours, I need not tell you how—for thereby hangs a tail.—Suffice it to say that having occasion for my seal, on closing my letter to you from that place, I found my watch was missing—I immediately recollected where I had last left it; but it was no longer there—I wrote an advertisement for it to be put into the papers of the ensuing day; and Gadsby set enquiries on foot all round the neighborhood—Late in the evening, my watch was brought back to me, by a boy who had had the luck to find it, and the honesty to bring it back. So I was quit for a five dollar bill, and have got my watch-case again for Kitty’s paper.
I am much concerned to hear that she continued so unwell, and had been obliged to have resort to a blister—The loss of the Balls too was a heavy misfortune, in these hard times, when pleasure is all that can be got.—I hope she has quite recovered by this time—You speak so shortly about the returning health of the children, without saying any thing in particular of Charles, that I was afraid his health had not much returned—But I hoped he was no worse; and must hope so still.
The abruptness of my departure was occasioned partly by the Stage-Driver’s having come and contrary to the engagement made with me at the Stage-Office, called upon me to go there, and threatened not to call for me—But partly I had attributed it to yourself, for which I do not know whether I have yet forgiven you—I am sure I have not yet got over it—
The first days after my arrival here, I paid and returned a few visits; but since the Court has been in Session; that is since Monday I have principally confined my attendance to that.
The votes for President and Vice-President were this day opened and counted by the two Houses of Congress, assembled in the Representatives Chamber—Mr: Madison was declared to be President elect and Mr: Clinton Vice-President—This latter Gentleman, probably not being very anxious to be present at this ceremony, went home some ten days since—I met him on the road between Philadelphia and Baltimore; but as his Carriage and our Stage merely pass’d by each other, I had not an opportunity to speak to him.
We are well here in this family, excepting Mrs: Hellen, who is apprehensive of having a bad breast—They are also well at Mr: Boyd’s, where I have been several times and dined once—
Public Affairs continue to be much perplexed, and the prospect is still very gloomy—The House of Representatives have voted by a large majority that the Embargo shall come off, the 4th: of March. But having heretofore resolved against submission, they are now to provide something instead of the Embargo, and what that shall be they cannot agree upon.
They talked of issuing letters of Marque and Reprisal; but they have now decided against that—They talk of authorizing the merchants to arm their vessels—But neither will that succeed—They now talk of non-intercourse with France and England—of excluding armed vessels of all Nations from our Ports—Of raising 15000 Men—Of borrowing ten Millions of Dollars—It would be passing strange if they should finish by doing nothing at all.
The ladies of our family are going this Evening to a party at Mr: Brent’s—There are very few parties any where—This is the first since I came, and there has been but one Ball this Winter.
9. Feby:
I have just received from my friend Gardner a letter giving me information of the decease of his wife—Although this Event could not have been unexpected to him, he appears to be in great distress under it, and I very sincerely participate in his affliction—This circumstance has depress’d my Spirits, and if I should continue this Letter any longer, I should be apt to conclude it in a style too much contrasted with that of its first page—But, in Sprits high or low, in sorrow or in mirth believe me to be ever alike affectionately yours.
John Quincy Adams.I will thank you to send the enclosed letter to Mr: Gardner.
